 



Exhibit 10.7
NOTE
*Replacement Note*
October 7, 2003
Chicago, Illinois
$15,000,000     

     The undersigned, for value received, promise, joint and severally, to pay
to the order of LaSalle Bank National Association (the “Lender”) at the
principal office of LaSalle Bank National Association (the “Administrative
Agent”) in Chicago, Illinois the aggregate unpaid amount of all Loans made to
the undersigned by the Lender pursuant to the Credit Agreement referred to below
(as shown on the schedule attached hereto (and any continuation thereof) or in
the records of the Lender), such principal amount to be payable on the dates set
forth in the Credit Agreement.
     The undersigned further promise, joint and severally, to pay interest on
the unpaid principal amount of each Loan from the date of such Loan until such
Loan is paid in full, payable at the rate(s) and at the time(s) set forth in the
Credit Agreement. Payments of both principal and interest are to be made in
lawful money of the United States of America.
     This Note evidences indebtedness incurred under, and is subject to the
terms and provisions of, the Credit Agreement, dated as of October 7, 2003 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”; terms not otherwise defined herein are used herein as
defined in the Credit Agreement), among the undersigned, certain financial
institutions (including the Lender) and the Administrative Agent, to which
Credit Agreement reference is hereby made for a statement of the terms and
provisions under which this Note may or must be paid prior to its due date or
its due date accelerated.
     This Note supersedes and replaces the Note (the “Prior Note”) previously
issued by undersigned under the Credit Agreement and evidences a continuation of
and not a repayment and reborrowing, termination or novation of, the
indebtedness heretofore outstanding under the Prior Note.
     This Note is made under and governed by the laws of the State of Illinois
applicable to contracts made and to be performed entirely within such State.

                  AKORN, INC., a Louisiana corporation    
 
           
 
  By:   /s/ Jeffrey A. Whitnell    
 
  Title:  
 
Chief Financial Officer, Treasurer
and Secretary    
 
                AKORN (NEW JERSEY), INC., an Illinois corporation    
 
           
 
  By:   s/ Jeffrey A. Whitnell    
 
  Title:  
 
Chief Financial Officer, Treasurer
and Secretary    

 